Citation Nr: 1038904	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
atrioventricular (AV) nodal reentry tachycardia.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted the Veteran's claim for service 
connection for atrioventricular (AV) nodal reentry tachycardia.  
The Veteran appeals the assignment of a noncompensable disability 
evaluation.

A hearing was held in January 2006 at the RO before a Decision 
Review Officer (DRO).  In August 2007, the Veteran and his spouse 
testified during a Travel Board hearing at the RO before the 
undersigned Acting Veterans Law Judge.  Transcripts of both 
hearings are of record.

The Board's January 2008 decision denied a claim for entitlement 
to service connection for status-post bypass for coronary artery 
disease.  The Board then remanded the claim for an initial 
compensable rating for atrioventricular (AV) nodal reentry 
tachycardia to the RO for further development.

In October 2008, the Board remanded this matter for further 
evidentiary and procedural development.  In the introduction to 
the October 2008 remand, it was noted that the Veteran claimed 
that AV nodal reentry tachycardia limited his capacity for long-
term employment, and provided correspondence from a former 
employer describing this situation.  Therefore, it was further 
noted that this raised a claim for TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits 
evidence of a disability and makes a claim for the highest rating 
possible, and furthermore submits evidence of unemployability, VA 
must consider entitlement to a TDIU).  Thus, the claim was 
referred to the RO for appropriate development and consideration.  
Unfortunately, it does not appear that any action was taken after 
the referral.  Therefore, the Board will now list the matter of 
the TDIU as a separate issue in order to ensure that it will be 
addressed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the evidence of record shows that further 
remand of the issues are warranted, even though such action will, 
regrettably, further delay a decision.

In April 2008, the Veteran underwent a VA examination and was 
diagnosed with AV nodal reentry tachycardia and coronary artery 
disease.  The examiner noted the Veteran had two separate cardiac 
conditions and these were not related.  He added that the Veteran 
was currently experiencing only subjective symptoms without 
objective findings that he was having an arrhythmia although the 
symptoms could be manifestation of such.  The examiner stated it 
would be "helpful" to have reviewed the most recent records of 
the Veteran's cardiologist, Dr. D. Wolfe, who had recently seen 
the Veteran for these symptoms.  

While letters from Dr. Wolfe are associated with the file, the 
Veteran's medical treatment records from Dr. Wolfe are not and 
have not been reviewed by the VA examiner who conducted the April 
2008 examination for any possible addendum to his initial report.  
Furthermore, many of the records that have been received from Dr. 
Wolfe were not received until after the April 2008 examination.  
The Board finds that the claims folder should be returned to the 
April 2008 VA examiner for review of these records. 

Additionally, in an October 6, 2009 letter, the Veteran submitted 
additional medical evidence in the form of a letter dated October 
1, 2009; February 2009 to October 2009 medical records from 
University Heart Clinic; a new statement dated October 6, 2009 
from the Veteran's spouse; and a new statement dated October 6, 
2009 from the Veteran.  

The Veteran has not submitted a waiver of initial consideration 
of this material by the RO.  In these circumstances, the law 
requires that the Board return the appeal to the RO/AMC for 
initial consideration of the new evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1304(c) (2009).

Finally, as noted in the introduction, when a claimant submits 
evidence of a disability and makes a claim for the highest rating 
possible, and furthermore submits evidence of unemployability, VA 
must consider entitlement to a TDIU.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001)  The Court has also held that a 
TDIU claim is encompassed in a claim for increased rating or the 
appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). The Veteran has submitted multiple written statements 
regarding his inability to find gainful employment that 
constitute an informal claim for a TDIU.  Therefore, the 
Veteran's claim for an increased rating for atrioventricular (AV) 
nodal reentry tachycardia includes a claim for TDIU.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b) (2009).

After providing the appropriate notice with regard to a TDIU 
rating, the RO/AMC should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.	After securing any necessary release 
forms, with full
address information, all records of medical 
treatment, to include records from Dr. D. 
Wolfe, which are not currently associated 
with the Veteran's claims file, should be 
requested. This should include VA outpatient 
treatment records from May 2007 to the 
present. 

All records obtained pursuant to this request 
must be included in the Veteran's claims 
file. If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.

2.	The RO should take appropriate steps to 
send the
Veteran a letter requesting that he provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to a claim for 
increased compensation to include a TDIU 
claim.

In particular, the RO should specifically 
request that the Veteran complete and submit 
a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, so that VA will have 
information concerning his past employment. 
The RO should explain the type of evidence 
that is the Veteran's ultimate responsibility 
to submit to substantiate any claim for a 
TDIU rating and what VA will do.

The letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  The RO should return the claims file to 
the VA examiner who conducted the April 2008 
VA examination for an opinion as to the 
severity of the Veteran's atrioventricular 
(AV) nodal reentry tachycardia. If the April 
2008 VA examiner is not available, then the 
claims file should be forward to a physician 
with the appropriate expertise for an 
opinion.  

The claims folder should be made available to 
the examiner for review. If the examiner 
deems warranted, the Veteran may be scheduled 
for another VA examination. Any indicated 
testing also should be performed. 

Based on his/her review of the case, the 
examiner should indicate which symptoms are 
attributable to the Veteran's service 
connected tachycardia.  He/she should note 
how many documented episodes per year of 
atrial fibrillation or other supraventricular 
tachycardia have been experienced by the 
Veteran since 2004. The presence or absence 
of permanent atrial fibrillation should also 
be noted. In addition, the examiner must 
opine as to whether the Veteran is precluded 
from working at substantially gainful 
employment consistent with educational and 
employment background solely due to his 
service-connected atrioventricular (AV) nodal 
reentry tachycardia and other service 
connected disability (hemorrhoids).

4.  Following completion of all indicated 
development, the RO should adjudicate the 
matters of increased compensation for the 
service-connected atrioventricular (AV) nodal 
reentry tachycardia to include on the basis 
of a TDIU rating. 

If any benefit sought on appeal remains 
denied, the RO should issue to the Veteran a 
Supplemental Statement of the Case (SSOC) 
addressing the claims for increased 
compensation to include on the basis of a 
TDIU rating. He should be afforded a 
reasonable opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


